Christianson, J.
This appeal was argued and submitted at the same time as State Bank v. Bismarck Elevator & Invest. Co. ante, 153 N. W. 459. This is also an action in conversion. The plaintiff herein claims a lien, by virtue of a chattel mortgage, on the same wheat involved in the case of State Bank of New Salem v. Bismarck Elevator & Investment Company, supra. It was conceded on the argument that the evidence in the two cases is substantially the same, and that on the question of the sufficiency of the evidence to sustain the verdict, a decision in one case would be decisive of the other. In this case also the defendant moved for dismissal on substantially the same grounds and with the same result as in the other case. The record respecting the motions to dismiss is the same in both cases. Hence, this case is the *108same in principle, and controlled by the decision in the case of State Bank v. Bismarck Elevator & Invest. Co. and on the authority of that case, therefore, the judgment herein is reversed, and the case remanded for a new trial.